 In the Matter of LEWIS TIRE SERVICE COMPANYandLOCAL No. 784,INTERNATIONALBROTHERHOODOF TEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN & HELPERS OF AMERICA, A. F. OF L.Case No. 17-R-1102.-Decided June 18,1945Mr. A. G. Anderson,of Omaha, Nebr., andMr. M. L. Lewis,of GrandIsland, Nebr., for the Company.Mr. E. F. Noble,of Grand Island, Nebr., for the Union.Mr Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Local No. 784, International BrotherhoodofTeamsters, Chauffeurs,Warehousemen & Helpers of America, A Fof L., herein called the Union, alleging that a question affecting commercehad arisen concerning the representation of employees of Lewis Tire Serv-iceCompany, Grand Island, Nebraska, herein called the Company, theNational Labor Relations Board provided for an appropriate hearing upondue notice before Elmer L. Hunt, Trial Examiner. Said hearing was heldatGrand Island, Nebraska, on May 19, 1945. The Company and theUnion appeared, participated, and were afforded full opportunity to heheard,to examine and cross-examine witnesses,and to introduce evidencebearing on the issues. The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed. All 'parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the followingFINDINGS OF FACTITHE BUSINESS OF THE COMPANYLewis Tire Service Company is a Nebraska corporation having its prin-62 N L R B, No. 7153111 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDcipal place of business at Grand Island, Nebraska, where it is engaged inthe distribution of Firestone products and the operation of a filling stationand a tire recapping plant. Firestone Tire & Rubber Company of Akron,Ohio, owns over 51 percent of the stock of the Company. The Companypurchases raw materials valued in excess of $1,500 monthly, about 98percent of which is supplied to it by Firestone Tire & Rubber Companyfrom the latter's warehouse, at Omaha, Nebraska. All of said raw materialsare shipped to the Firestone Tire & Rubber Company from points outsidethe State of Nebraska. The Company receives in excess of $3,000 monthlyfor its recapping and retreading services, about 2 percent of which isderived from products shipped to points outside the State of Nebraska.We find the Company's business affects commerce within the meaningof the National Labor Relations Act.II.TIIE ORGANIZATION INVOLVEDLocal No. 784, International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, is a labor organization affiliatedwith the American Federation of Labor, admitting to membership employ-ees of the Company.IIITIIE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as the exclusive collectivebargaining representative of its employees until such time as the Unionis certified by the Board.A statement of a Field Examiner of the Board, introduced into evi-dence at the hearing, indicates that the Union represents a substantialnumber of employees within the,unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe,find, in substantial agreement with the parties, that all tire repair-men, tire molders, recapmen, and truck drivers of the Company at itsGrand Island, Nebraska, plant, excluding clerical employees, office girl,foreman, and any other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining, within the meaning ofSection 9 (b) of the Act.1The report of the Field Examiner shows that the Union submitted seven application cards.Theicarc appioximately eight employees in the appropriate unit. LEWIS TIRE SERVICE COMPANY533V. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which has arisencan best be resolved by means of an election by secret ballot. The Unionurges that the pay roll of May 19, 1945, be used to determine eligibilityto vote. Inasmuch as no persuasive reason appears as to why we shoulddepart from our usual practice, we shall direct that those eligible to voteshall be the employees in the appropriate unit who were employed duringthe pay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth in theDirection... DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Lewis Tire Service Com-pany, Grand Island, Nebraska, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days from thedate of this Direction, under the direction and supervision of the RegionalDirector for the Seventeenth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Sections 10and 11, of said Rules and Regulations, among the employees in the unitfound appropriate in Section IV, above, who were employed during thepay-roll period immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves in personat the polls, but excluding any who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be represented byLocalNo. 784, International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, A. F. of L., 'for the purposes ofcollective bargaining.